277 F.2d 804
James Malcolm CHOATE, Appellant,v.UNITED STATES of America, Appellee.
No. 14021.
United States Court of Appeals Sixth Circuit.
April 21, 1960.

Leland H. Logan, Bowling Green, Ky., for appellant and Rodes K. Myers, and J. Reid Caudill, Bowling Green, Ky., on the brief.
Wm. B. Jones, and James C. Jernigan, Louisville, Ky., on the brief, for appellee.
Before MARTIN, WEICK and O'SULLIVAN, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment of conviction and sentence of appellant for violation of the Internal Revenue Laws of the United States against possession of untaxpaid liquor and the carrying on of the business of a distiller without having given bond as required by law;


2
And it appearing that there was ample substantial evidence to support the verdict of the jury convicting appellant on both counts; and there being no showing made that the trial judge committed error in the conduct of the trial;


3
The judgment of the United States District Court is, accordingly, affirmed.